                   Case 5:19-cr-01832 Document 1 Filed on 09/27/19 in TXSD Page 1 of 2
AO91 (Rev. 11/11) Criminal Complaint

                                United States District Court
                                                                      for the

                                                        Southern District of Texas


         UNITED STATES OF AMERICA                                     )
                    V.                                                )
                     Shanel FIELDS                                    )         Case Number:
                      Forney, Texas                                   )
                                                                      )

                                                     CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(s) of            September 26, 2019          in the county of                Webb          in the
                                                          (Date)
              Southern                 District of Texas, the defendant(s) violated:

               Code Section                                                      Offense Description
   Title 8 United States Code, Section            Knowing and in reckless disregard of the fact that a certain
   1324
                                                  alien had come to, entered, and remained in the United States
                                                  in violation of law, did transport and move, attempt to
                                                  transport and move, and conspire to transport and move such
                                                  alien within the United States, by means of transportation
                                                  and otherwise, in furtherance of such violation of law.



    This criminal complaint is based on these facts:
    See attachment "A".




        X         Continued on the attached sheet.

                                                                          /s/ Micah Sublett
                                                                          Complainant's Signature


                                                                          Micah Sublett, Special Agent
                                                                          Printed Name and Title


    Sworn to before me and signed in my presence,

Date:       September 30, 2019
                                                                                                          Judge's Signature

City and State:      Laredo, Texas                                                Diana Song Quiroga, U.S. Magistrate Judge
                                                                                                    Name and Title
           Case 5:19-cr-01832 Document 1 Filed on 09/27/19 in TXSD Page 2 of 2



UNITED STATES OF AMERICA                                                            Page 2
            V.
      Shanel FIELDS

[CONT OF BASIS OF COMPLAINT]

1. On September 26, 2019 at approximately 9:18 pm, Homeland Security Investigations (HSI) Special Agents
(SAs) received a request for investigative assistance from United States Border Patrol Agents (BPAs) at the Border
Patrol Laredo North Checkpoint (C29) located on Interstate 35 (I35) at mile marker 29, in the Southern District of
Texas in reference to a human smuggling event. HSI SAs responded to the United States Border Patrol station to
conduct interviews.

2. HSI SAs responded to C29 and interviewed BPAs. BPAs stated at approximately 8:55 pm, while working their
assigned duties at C29, a white tractor towing three (3) new tractors, approached the primary inspection lane.
BPAs stated during the immigration inpection of the driver, Shanel FIELDS, a United States Citizen (USC), they
noticed condensation on the windows of the towed tractors. BPAs referred FIELDS to the secondary inspection
location. BPAs stated during the secondary inspection, a BPA canine alerted to the presence of concealed
humans or narcotics. BPAs stated they requested consent from FIELDS to search all the tractors being towed.
FIELDS consented to the search and the BPAs located three (3) persons per tractor for a total of nine (9)
concealed persons. BPAs conducted an immigration inspection which concluded that all nine (9) individuals were
undocumented aliens (UDAs) illegally present in the United States with no documentation allowing them to
remain.

3. During a post Miranda interview, FIELDS stated she took a bus from her hometown in Forney, Texas to Laredo,
Texas and spent Wednesday night in a hotel. FIELDS stated she works for the company Truck Movers and came
to Laredo to pick up 4 tractors and drive them to Ohio. FIELDS stated on Thursday afternoon she got a ride from
her hotel to Truck Movers, located on Interstate 35 near mile marker 27, to picked up the tractors. FIELDS stated
once she picked up the tractors, she came back down to Laredo to do some shopping and denied knowledge of
the undocumented aliens found inside the tractors.

4. Oziel Gerardo ESPARZA‐ Diaz and Leidy GONZALEZ‐Castaneda are both foreign nationals from Mexico and
admitted to illegally entering the United States by crossing the Rio Grande River to then be smuggled to North
Carolina, for various amounts of money and will be held as material witnesses in this case. Both ESPARZA and
GONZALEZ identified driver Shanel FIELDS from a six pack photo array and stated they recognized her and that
she was with an unknown male who directed them to load into the tractors.
